Title: Edmund Randolph to Alexander Hamilton, Henry Knox, and William Bradford, 14 April 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia April 14. 1794.
Gentlemen

The President wishes your opinion, as to the step, proper to be taken, upon the inclosed address. To send to congress, what the President thinks unfit for himself, will be unkindly received; being uncivil in itself. To acknowledge the body, as such, is in every view inadmissible. So that the question seems to turn upon this; whether it be better to treat the paper with unqualiffied and silent contempt; or to return it to James Marshal, as an individual, to this effect; “that the President receives no applications from a body, as such, whose constitution is not known in the laws; and that the paper is therefore returned to him, as the individual, from whom it came.” Silent contempt I prefer.
I have the honor, gentlemen   to be with great respect   Yr. mo. ob. serv.

Edm: Randolph
The Secretary of the Treasury,The Secretary of War, andThe Attorney general of the U S.

